DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed June 11, 2021 canceling claims 1-3, 9, 10, 17, 20, 21, amending claims 4 and 5, and adding new claim 24 has been entered.  Claims 4-8, 11-16, 18, 19 and 22-24 are currently pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.



Election/Restrictions
Applicant’s election without traverse of Group III (claims 4-9, 11-19, 22 and 23) drawn to a method of treating a cancer in a subject wherein the cancer is resistant to an estrogen receptor modulator comprising the administration of a compound of formula I in the reply filed on June 11, 2021 is acknowledged.
Applicant’s election without traverse of breast cancer as a species of cancer; tamoxifen as a species of an estrogen receptor modulator; RAD1901 (Elacestrant) as a species of a compound of formula I; and a CDK4/6 inhibitor as a species of an additional compound in the reply filed on June 11, 2021 is also acknowledged.
Claims 4-8, 11-16, 18, 19 and 22-24 are currently being examined as they read on the elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-8, 11-16, 18, 19 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,421,264 (Provided on IDS dated October 19, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘264 are substantially overlapping in scope and mutually obvious.
Claims 4-8, 11-16, 18, 19 and 22-24 of the instant application claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol or a salt thereof.  
Claims 1-28 of ‘264 claim a method for treating breast cancer brain metastasis that is resistant to an estrogen receptor modulator comprising administering a 
Although ‘264 does not claim the use of a salt of the compound, the use of a salt is rendered obvious since pharmaceutically acceptable salts are routinely used in the pharmaceutical arts and moreover the use of a salt would have been expected to improve the properties of the compound in the composition for the treatment of breast cancer.
Thus the cited claims of the instant application and the cited claims of ‘264 are not patentably distinct.

Claims 4-8, 11-16, 18, 19 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,071,066 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘066 are substantially overlapping in scope and mutually obvious.
Claims 4-8, 11-16, 18, 19 and 22-24 of the instant application claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol, or a salt thereof.  
Claims 1-10 of ‘066 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising 
Although ‘066 does not claim the use of a salt of the compound, the use of a salt is rendered obvious since pharmaceutically acceptable salts are routinely used in the pharmaceutical arts and moreover the use of a salt would have been expected to improve the properties of the compound in the composition for the treatment of breast cancer.
Thus the cited claims of the instant application and the cited claims of ‘066 are not patentably distinct.

Claims 4-8, 11-16, 18, 19 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 29 of U.S. Patent No. 10,420,734 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘734 and the cited claims of the instant application are substantially overlapping in scope and mutually obvious.
Claims 4-8, 11-16, 18, 19 and 22-24 of the instant application claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol, or a salt thereof.  
Claims 1-29 of ‘734 claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of (R)-6-{2-{ethyl[4-(2-
Although copending ‘734 does not claim the use of a salt of the compound, the use of a salt is rendered obvious since pharmaceutically acceptable salts are routinely used in the pharmaceutical arts and moreover the use of a salt would have been expected to improve the properties of the compound in the composition for the treatment of breast cancer.
Thus the cited claims of the instant application and the cited claims of ‘734 are not patentably distinct.

Claims 4-8, 11-16, 18, 19 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 28-35, 37, 39, 42-49 of copending Application No. 16/986,492 (U.S. Publication No. 2020/0368184 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of copending ‘492 are substantially overlapping in scope and mutually obvious.
Claims 4-8, 11-16, 18, 19 and 22-24 of the instant application claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol or a salt thereof.  

Although ‘264 does not claim the use of a salt of the compound, the use of a salt is rendered obvious since pharmaceutically acceptable salts are routinely used in the pharmaceutical arts and moreover the use of a salt would have been expected to improve the properties of the compound in the composition for the treatment of breast cancer.
Thus the cited claims of the instant application and the cited claims of ‘264 are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4-8, 11-16, 18, 19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4-8, 11-16, 18, 19 and 22-24 of the instant application claim a method of treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising the administration of a composition comprising (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol, or a salt thereof.
 In the instant specification, there is no disclosure of any specific salt of a compound of formula I.  Furthermore, Applicant has not described in the instant specification what is meant by the term “salt”, i.e. which salts are useful in the claimed method. In the instant specification, it is merely stated that compounds of formula I which encompass (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol, or a salt thereof can be used in the claimed method. 
35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert, denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Bees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). An application specification may show actual reduction to practice by describing testing of the claimed invention.
In the present case, the important factors leading to a conclusion of inadequate written description is the absence of any working example utilizing a composition as claimed, i.e. a salt of a compound of formula I including (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol and the lack of predictability in the art.

Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966(1997); In re Gosteli, 872 F.2d 1008, 1012,10 USPQ2d 1614, 1618 (Fed Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.") Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. For example, disclosure of only a method of making the invention and the function may not be sufficient to support a product claim other than a product-by-process claim. See, e.g., Fiers v. Revel, 984 F.2d at 1169, 25 USPQ2d at 1605; Amgen, 927 F.2d at 1206, 18 USPQ2d at 1021.
Thus since Applicant has not described in adequate detail any salts of any compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol and furthermore have not provided any evidence that such formulations have been prepared and used in the claimed method, an ordinary skilled artisan could not completely envisage Applicants’ invention. Moreover, it is clear that the written description requirement has not been met since Applicant has not provided any evidence that Applicant was in possession of the claimed invention prior to the effective filing of the instant application. Thus the claims of the instant application are not supported by the instant specification and thus a rejection under 35 USC 112 (a) for failing to comply with the written description requirement is proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11-16, 18, 19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka et al. U.S. Patent No. 7,612,114 B2 (Provided on IDS dated October 19, 2019) in view of Johnston (Clinical Cancer Research, Vol. 7, pages 4376s-4387s, December 2001 Provided on IDS dated October 19, 2019).
Claims 4-8, 11-16, 18, 19, 22 and 24 of the instant application claim a method for treating an estrogen receptor positive breast cancer that is resistant to an estrogen receptor modulator comprising administering a composition comprising a compound of formula I such as (R)-6-{2-{ethyl[4-(2-ethylaminoethyl)benzyl]amino}-4-methoxyphenyl}-5,6,7,8-tetrahydronaphthalen-2-ol or a salt thereof.  
Hamaoka et al. teaches that the discovery that a number of agents work as estrogen agonists on some tissues (for instance, bone) and as antagonists on other tissues (for instance, mammary gland) has provided for effective treatments for 
Hamaoka et al. teaches compounds represented by formula (I) or salts thereof that have the activity of a selective estrogen receptor modulator with a higher safety (abstract and column 6 line 30-column 10 line 4).  Hamaoka et al. further teaches that the compounds are selective estrogen receptor modulators useful for the treatment of numerous conditions including breast cancer, endometrial cancer, uterine cancer, ovarian cancer, as well as estrogen-dependent central nervous diseases (column 10 lines 8-41).  Hamaoka et al. further teaches Applicant’s elected species as a specific example of a compound of formula (I) (column 584 example 736).  Hamaoka et al. further specifically teaches estrogen receptor binding affinity for select compounds of formula (I) including example 736 which is Applicant’s elected species as compared to tamoxifen, a well-known selective estrogen receptor modulator (columns 669-670 Table 1).   Hamaoka et al. teaches that example 736 has an estrogen receptor binding affinity 
  Hamaoka et al. teaches that it was confirmed that the compounds according to the invention therein exhibit an affinity for the estrogen receptor, and do not have an undesirable effect in cells from the reproductive system and it was also confirmed that the compounds disclosed therein are effective in the treatment of hormone-dependent cancers (column 673 lines 25-30). Thus Hamaoka et al. provides novel compounds having a strongly selective estrogen receptor modulator activity and thus the compounds are very useful as a preventive and therapeutic agent for the diseases caused by estrogen (column 673 lines 30-35).  Hamaoka et al. specifically exemplifies Applicant’s elected species (example 736) and specifically demonstrates that said compound has superior SERM properties as compared to tamoxifen (see claim 9).  Hamaoka et al. also encompasses the use of the compounds as well as salts thereof (column 10 lines 22-23).

Hamaoka et al. does not specifically teach that the compounds are useful for estrogen receptor positive breast cancers that are resistant to an estrogen receptor modulator such as tamoxifen.
Johnston teaches that SERMs other than tamoxifen have been developed with greater potency due to the enhanced affinity for the estrogen receptor and greater efficacy as well as reduced toxicity (page 4379s).  Johnston further teaches that resistance to tamoxifen occurs in part because of the agonist effects of the drug that stimulate tumor regrowth and thus newer SERMs would be expected to be active against tamoxifen-resistant tumors or to delay the emergence of resistance (page 4379s).  Thus Johnston teaches that these newer SERMs have been tried in the treatment of tamoxifen-resistant hormone sensitive breast cancer (page 4379s).  
Thus Johnston teaches that several anti-estrogenic compounds have been developed that are also selective ER modulators (SERMs) but that have a reduced agonist profile on breast and gynecological tissues and these SERMs offer the potential for enhanced efficacy and reduced toxicity compared to tamoxifen (abstract).  Johnston further teaches that these SERMs have been studied in the treatment of advanced breast cancer in patients resistant to tamoxifen with some response (abstract).
Accordingly, prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the compounds of Hamaoka et al. especially Applicant’s elected species or a salt thereof to treat cancers that are resistant to an estrogen receptor modulator such as tamoxifen since Hamaoka 
With respect to the specific amount of compound administered as claimed in the instant claims, it is obvious and well within the skill of an ordinary artisan practicing the invention to vary and/or optimize the amount of the compound, to provide a composition having the desired properties such as the desired ratios, concentrations, percentages, etc. such that optimal treatment of a given disease or condition is achieved.   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus claims 4-8, 11-16, 18, 19 and 22-24 of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaoka et al. U.S. Patent No. 7,612,114 B2 (Provided on IDS dated October 19, 2019) in view of Johnston (Clinical Cancer Research, Vol. 7, pages 4376s-4387s, December 2001 Provided on IDS dated October 19, 2019) as applied to claims 4-8, 11-16, 18, 19, 22 and 24 above and further in view of Doshi et al. WO 2014/085318 A1.
Claim 23 of the instant application further claims the administration of a cyclin dependent kinase 4 and 6 inhibitor.
Hamaoka et al. in view of Johnston is as set forth above.
Hamaoka et al. in view of Johnston does not teach administration of a cyclin dependent kinase 4 and 6 inhibitor (CDK4/6 inhibitor).
Doshi et al. teaches the use of a CDK4/6 inhibitor in the treatment of estrogen receptor positive breast cancer (page 3).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the compounds of Hamaoka et al. with a CDK4/6 inhibitor for the treatment of estrogen receptor positive prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).


Conclusion
Claims 4-8, 11-16, 18, 19 and 22-24 are rejected.  Claims 1-3, 9, 10, 17, 20 and 21 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM